NO. 12-20-00218-CV

                          IN THE COURT OF APPEALS

               TWELFTH COURT OF APPEALS DISTRICT

                                     TYLER, TEXAS

WILLIAM B. GLASSCOCK,                            §      APPEAL FROM THE 321ST
APPELLANT

V.                                               §      JUDICIAL DISTRICT COURT

ELENA JO GLASSCOCK,
APPELLEE                                         §      SMITH COUNTY, TEXAS

                                  MEMORANDUM OPINION
                                      PER CURIAM
       This appeal is being dismissed for want of jurisdiction. The trial court signed a final
decree of divorce on December 2, 2019. Under the rules of appellate procedure, the notice of
appeal must be filed within thirty days after the judgment is signed or within ninety days after
the judgment is signed if any party timely files a motion for new trial, a motion to modify the
judgment, a motion to reinstate, or a request for findings of fact and conclusions of law if
findings and conclusions either are required by the Rules of Civil Procedure or, if not required,
could properly be considered by the appellate court. TEX. R. APP. P. 26.1. Appellant timely filed
a motion to modify, correct, or reform judgment and motion for new trial. See TEX. R. APP. P.
26.1(a). Thus, Appellant’s notice of appeal was due on or before March 2. Appellant filed his
notice of appeal on March 4, thus, it was untimely.
       Rule 26.3 provides that a motion to extend the time for filing a notice of appeal must be
filed within fifteen days after the deadline for filing the notice of appeal. TEX. R. APP. P. 26.3.
On September 15, this Court notified Appellant that the information received in this appeal does
not show the jurisdiction of this Court, i.e., there is no timely notice of appeal. See TEX. R. APP.
P. 26.1, 37.1. However, Appellant was further notified that, pursuant to Rule 26.3 and Verburgt
v. Dorner, 959 S.W.2d 615 (Tex. 1997), we would imply a motion to extend time for filing the
notice of appeal. We informed Appellant that Rule 26.3 requires a motion complying with Rule


                                                 1
10.5(b). See TEX. R. APP. P. 10.5(b), 26.3(b). Thus, we notified Appellant that the appeal would
be dismissed for want of jurisdiction unless on or before September 25, Appellant informed this
Court, in writing, of facts that reasonably explained his need for an extension of time to file the
notice of appeal. See TEX. R. APP. P. 42.3. The deadline for responding to this Court’s notice
has expired, and Appellant has not responded to the notice.
         Because this Court is not authorized to extend the time for perfecting an appeal except as
provided by Texas Rules of Appellate Procedure 26.1 and 26.3, the appeal is dismissed for want
of jurisdiction.1 See TEX. R. APP. P. 42.3(a).
Opinion delivered October 14, 2020.
Panel consisted of Worthen, C.J., Hoyle, J., and Neeley, J.




          1
            We also note that the Clerk of this Court requested that Appellant pay the filing fee on or before
September 25. See TEX. R. APP. P. 5. The case information sheet from the Smith County District Clerk’s Office
reflects that Appellant has not been declared indigent. Appellant has not paid the fee or otherwise shown he is
excused from paying the fee. Nor has Appellant paid the required preparation fee for the record. See TEX. R. APP.
P. 35.3(b).


                                                          2
                                   COURT OF APPEALS

      TWELFTH COURT OF APPEALS DISTRICT OF TEXAS

                                           JUDGMENT

                                          OCTOBER 14, 2020


                                         NO. 12-20-00218-CV


                                    WILLIAM B. GLASSCOCK,
                                           Appellant
                                              V.
                                    ELENA JO GLASSCOCK,
                                           Appellee


                                Appeal from the 321st District Court
                          of Smith County, Texas (Tr.Ct.No. 18-2020-D)

                    THIS CAUSE came to be heard on the appellate record; and the same being
considered, it is the opinion of this Court that this appeal should be dismissed.
                    It is therefore ORDERED, ADJUDGED and DECREED by this Court that
this appeal be, and the same is, hereby dismissed for want of jurisdiction; and that this decision
be certified to the court below for observance.
                    By per curiam opinion.
                    Panel consisted of Worthen, C.J., Hoyle, J. and Neeley, J.




                                                      3